Citation Nr: 1726660	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-32 976	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 26, 2006 for the award of 60 percent for chronic hypertrophic gastritis with postoperative peptic ulcer disease, hiatal hernia and acid reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from November 1963 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.

In February 2017, the Veteran participated in a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

A rating decision of November 2001 confirmed the 20 percent rating for the Veteran's stomach condition, and became final when he did not appeal.


FINDINGS OF FACT

1. A rating decision of November 2001 confirmed the 20 percent rating for the Veteran's stomach condition, and became final when he did not appeal.

2. In a June 2005 rating decision, the RO denied the Veteran's claim for an increase in the 20 percent rating that had been assigned for his service-connected stomach condition and the Veteran was notified in a June 16, 2005 letter.

3. On April 26, 2006, the Veteran filed for an increase in his service-connected stomach condition.  In an August 2006 rating decision, the RO denied the Veteran's claim for an increased and continued the 20 percent rating.

4. In a June 2007 rating decision, the RO granted the Veteran's claim for an increase to 60 percent, effective April 26, 2006, the date the Veteran's claim for an increase was filed.  He was notified in an August 15, 2007 notification letter.

5. In August 2008, the Veteran file a Notice of Disagreement (NOD), stating that the effective date should have been November 1997, the date his pathology report was provided to VA.

6. The RO issued a Statement of the Case (SOC) addressing the effective date issue in January 2009 and informed the Veteran he had 60 days to submit an appeal, but he did not do so and the decision became final.

7. In November 2009, the Veteran's representative again requested an earlier effective date for the increased rating for the stomach condition.

8. In a February 2, 2012 rating decision, the RO denied the Veteran's claim for an earlier effective date for an evaluation of 60 percent for increased rating for the stomach condition.

9. In a statement of the case issued by the RO in September 2013, the RO noted that the decision that assigned the effective date for the increased was final and could only be altered if there was clear and unmistakable error (CUE).

10. The Veteran alleged CUE in VA Form 9, appeal to the Board, dated in November 19, 2013.

11. The Veteran's statements do not reasonably raise allegations that the correct facts were not before the RO or that the RO improperly applied the relevant legal provisions in effect in June 2007.




CONCLUSION OF LAW

The criteria for an effective date prior to April 26, 2006, for the award of 60 percent for stomach condition have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Duty to notify was satisfied by letters dated in a June 2005 and November 2011.

The Veteran is appealing the effective date assigned for the award of 60 percent for a stomach condition.  Once service connection has been granted, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128  (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a NOD has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159 (b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and cited the applicable statutes and regulations.  Therefore, the notice requirements have been met.

Notwithstanding, the Court has held that the duties to notify and assist do not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Concerning the duty to assist, the claims folder contains the Veteran's identified VA medical treatment records and service medical treatment records.  An earlier effective date is based on the receipt of a claim by VA and additional records concerning his medical conditions would not be relevant.  The Veteran has not identified any additional evidence to substantiate the claim for an earlier effective date, and no further action is required to comply with the duty to assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, the effective date of an award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

The Veteran seeks entitlement to an effective date earlier than April 26, 2006, for the grant of 60 percent for a stomach condition.  He asserts that an effective date of November 1997, the date his pathology report was provided to VA is appropriate.  The Veteran contends that his pathology report provided a sufficient basis for VA to properly rate his condition as 60 percent disabling in 1997.

He further contends that H- pylori was a known bacterium at that time and his hospitalization reports from 1981 and 1982 should have provided sufficient medical evidence for VA examiners to recognize and properly service connect his condition.  See NOD, dated in August 2008.  He contends there is CUE in the effective date of the increased rating for his stomach condition primarily because the medical records were provided prior to April 2006, to support an earlier effective date.  See VA Form 9, Appeal to Board of Veterans' Appeals, dated in November 19, 2013.

Regulations that were in effect prior to March 24, 2015, required that an informal claim "must identify the benefit sought."  See 38 C.F.R. §§ 3.155 , 3.160 (2014).  The regulations also provided that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2016).  The regulations in effect since March 24, 2015, do not allow for informal claims that are not submitted on an application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.155 , 3.160 (2015).  The Board will apply the regulations in effect prior to March 24, 2015, as they allowed for informal claims and are therefore more favorable to the Veteran.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of increased rating is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its rating which, based on the procedural history as outlined in detail below, was determined to be April 26, 2006.

Essentially, the Veteran was awarded a 10 percent rating on April 14, 1970, for hiatus hernia with ulcer and esophagitis.  On November 30, 1982, the Veteran filed for an increased rating.  In a January 12, 1983 rating decision, the RO awarded the Veteran a 20 percent rating for his service-connected disability, effective July 1, 1981.  In a November 2001 rating decision, the RO confirmed the 20 percent rating, stating that a 20 percent evaluation is granted, as here, when the record shows infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  The Veteran filed another claim for an increased on December 30, 2004.  The RO denied that claim in a June 9, 2005 rating decision.  The RO based its decision on the June 1, 2005 VA examination, where the Veteran reported sharp pain in the upper abdomen about three times a month, but denied vomiting.  Examination of the stomach showed mild epigastric tenderness.  No masses or pulsation, bowel sound was present.  The Veteran reported having reflux disease once or twice a month.  While it was shown that the Veteran had a gastroesophageal reflux disease, the exam was normal, as such dilatation was not necessary.  The RO found that a higher rating of 40 percent was not warranted unless there are "frequent episodes of epigastric disorders and characteristic of mild circulatory symptoms after meals with diarrhea and weight loss."

In a June 16, 2005 notification letter, the RO informed the Veteran about his appellate rights.  The Veteran did not respond to that letter and it was not returned as undeliverable.  Because the Veteran did not timely appeal the June 2005 decision, and because no new and material evidence was received within one year of that decision, it became final. 

The RO awarded the Veteran a 60 percent rating in a June 14, 2007 rating decision, effective April 26, 2006, the date the Veteran filed his claim for an increase.  See VA Form 21-8947, Compensation and Pension, dated on April 26, 2006.  The Veteran was notified in a January 13, 2009 Statement of the Case (SOC) that he had 60 days from the date of the notification letter to file an appeal.  The Veteran did not file a timely appeal to the June 2007 rating decision that assigned the effective date, and that decision also became final.  The RO decision was predicated on the findings of the June 2006 VA examination's report, wherein the Decision Review Officer (DRO) determined that the Veteran's problems with his stomach were " more closely approximated with the requirements for a 60 percent rating when evaluated under Diagnostic Code (DC) 7307," as the Veteran had pointed out.  See VA Form 21-4138, statement in support of claim, dated in September 2006.

The June 2006 VA examiner opined that the Veteran's stomach condition was severe and occurred several times a week for about one or more hours.  The Veteran's symptoms were reported as nausea or vomiting, constipation and abdominal distention.  The examiner opined that there was gnawing or burning pain that occurred several times a week at night and lasted for about an hour.  The examiner also reported that the Veteran's gastroesophageal reflux was related to gastric or duodenal disease, and was accompanied by heartburn, upper abdomen pain or discomfort.

The Veteran's representative filed a claim for entitlement to an earlier effective date for service connection in a November 2009 correspondence.  In a February 2012 rating decision, the RO denied the Veteran's claim for an earlier effective date prior to April 26, 2006, because it found that there was no medical evidence prior to April 26, 2006, to assign a 60 percent evaluation.

The Board notes that the Veteran's argument is essentially that he was assigned a lower rating because his claim was misdiagnosed.  See NOD, dated in September 20, 2006.  He contends that he was hospitalized for gastric hemorrhaging in 1981 and 1982.  The Veteran further contends that his VA treating physician provided VA with the result of his biopsy in November 1997, which according to him showed "chronic and acute inflammation, chronic active gastritis, rare candida organisms and regenerative atypia (glandular)."  The Veteran contended that he met the criteria for a higher rating when the VA received his medical results in 1997. 

Furthermore, the Veteran contended that he met the criteria for a higher rating under DC 7308 when he filed for an increase on December 30, 2004.  Even assuming, for the sake of argument, the Veteran's condition was misdiagnosed during service, a misdiagnosis does not void the finality of a prior denial and cannot entitle the Veteran to an earlier effective date for the grant of a higher rating.  Given that the June 2007 rating decision is final, it is not subject to revision absent clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. § 7105 , 5109A; see Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than that of a final decision).

The Board notes, the Veteran contends there was clear and unmistakable error, however, he has not adequately alleged CUE with respect to the June 2007 rating decision and this final decision is a legal bar to an earlier effective date.  Even a sympathetic reading of the Veteran's various submissions does not indicate that he has reasonably raised a claim of CUE with respect to the June 2007 decision.  See Andrews v. Nicholson, 421 F.3d 1278, 1282  (Fed. Cir. 2005) (citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (finding that VA is obligated to sympathetically read the filings of a pro se Veteran)); see also Comer v. Peake, 552 F.3d 1362, 1369-70 (Fed. Cir. 2009) (holding that a Veteran's assistance by a veteran's service organization does not vitiate VA's duty to sympathetically review filings by a Veteran).  The Veteran's statements addressed problems with his early medical treatment, specifically, his contention that he was misdiagnosed.  His statements do not reasonably raise allegations that the correct facts as they were known at the time of the decision were not before the RO or that the RO improperly applied legal provisions then in effect.  Furthermore, the Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on CUE may result in the assignment of an earlier effective date based on the earlier claim.  See Rudd, 20 Vet. App. 296.  Consequently, the Board concludes that the attempt to overcome the finality of the June 2007 rating decision and by raising a freestanding claim for entitlement to an earlier effective date must fail.  Accordingly, a claim of CUE has not reasonably been raised, and the prior June 2007 final rating decision is a legal bar to an earlier effective date for the grant of a 60 percent rating prior to April 26, 2006, for chronic hypertrophic gastritis with postoperative peptic ulcer disease hiatal hernia and acid reflux disease.

Accordingly, the Board finds that the June 2007 rating decision is final, and the claim for entitlement to a 60 percent rating prior to April 26, 2006 is precluded as a matter of law.


ORDER

Entitlement to an effective date earlier than April 26, 2006 for the increase to 60 percent for a stomach condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


